DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 8/15/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 7, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amir et al. U.S. PGPUB No. 2014/0065736.

Regarding claim 1, Amir discloses a method for calibrating a scanning electron microscope (SEM), comprising: providing a reference sample including a first periodic structure 210 interleaved with a second 5periodic structure 220 (“first and second periodic structures” [Abstract]), each of the first periodic structure and second periodic structure having a period along a measurement direction (figure 2 illustrates that the structures have a period along the x-direction, and along the y-direction, where paragraph [0037] identifies that the scanning of the scanning electron microscope [0048] is in at least one of the x and y directions); measuring, by the SEM, an offset between the first periodic structure and the second periodic structure (“measuring a relative position between two substantially coplanar layers of a device” [0009]); comparing the measured offset with an induced offset (“the DCM reports the real device overlay considering both the measured overlay of the overlay target and the relative shift compared to real device overlay” [0045]); and  10calibrating the SEM based on the comparison (“A third component of DCM is to accurately measure and generate a calibration map using the delta between reference overlay measurement (at AEI) and overlay value of the overlay target (at ADI). This calibration map can be used to modify the correction to the scanner, so the scanner compensates for difference and prints the device overlay more accurately” [0048]). “The target includes periodic structures in first and second layers. Differences in relative position of the first and the second layers between the first and second periodic structures and the respective device-like structure can be measured to correct the relative position of the first and the second layers between the first and second periodic structures” [Abstract].

Regarding claim 2, Amir discloses that the induced offset comprises an offset predefined for the reference sample (the induced offset is predefined since the target is manufactured with the defined overlay: “the lightly shaded lines 210 maybe printed as a device-like target in a first layer and the darkly shaded lines 220 may be printed as a device-like target in a second layer placed on top of the first layer” [0027] – manufacturing the device in this manner implies a predetermined desire for such a pattern).

Regarding claim 3, Amir discloses that the induced offset further comprises an offset caused by an overlay error during a manufacturing process of the reference sample (“After receiving the electrical signals, the computer 328 performs analysis algorithms that calculated the overlay error of the image” [0036]).

Regarding claim 5, Amir discloses that the offset measured by the SEM is based on an image of the reference sample obtained by the SEM, and wherein a left edge and a right edge of the first and second periodic structures on the image are asymmetrical (as illustrated in figure 2).

	Regarding claim 6, Amir discloses that the first periodic structure and the second periodic structure are on different layers of the reference sample (“the lightly shaded lines 210 maybe printed as a device-like target in a first layer and the darkly shaded lines 220 may be printed as a device-like target in a second layer placed on top of the first layer” [0027]).

	Regarding claim 7, Amir discloses that each of the first periodic structure and the second periodic structure comprise a set of periodic lines (“the lightly shaded lines 210 maybe printed as a device-like target in a first layer and the darkly shaded lines 220 may be printed as a device-like target in a second layer placed on top of the first layer” [0027]).

Regarding claim 11, Amir discloses (as illustrated in figure 2) that the first periodic structure 210 further comprises a plurality of first periodic sub-structures 210 disposed on different areas of the reference sample (since the lines 210 occupy different spatial areas); the second periodic structure 220 further comprises a plurality of second periodic sub-structures 220 20disposed on different areas of the reference sample (since the lines 220 occupy different spatial areas); and each of the plurality of first periodic sub-structures is paired with a corresponding one of the plurality of second periodic sub-structures to form a plurality of pairs of first and second periodic sub-structures for calibration (as illustrated in figure 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. U.S. PGPUB No. 2014/0065736 in view of Adel et al. U.S. PGPUB No. 2005/0195398.

Regarding claim 4, Amir discloses the claimed invention except that there is no explicit disclosure that the induced offset is obtained by tracing using a laser interferometer.
Adel discloses a system to measure misalignment error between two overlying or interlaced periodic structures ([Abstract]) wherein laser ([0146]) interferometry is used to determine misalignment ([0144]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Amir with the interferometric measurement of Adel in order to provide an alternative means for correcting the offset between two patterns, wherein utilizing different means for measuring the offset may result in improved accuracy of measurement, dependent upon variables such as material and/or pattern size.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. U.S. PGPUB No. 2014/0065736 in view of Park et al. U.S. PGPUB No. 2016/0284609.

Regarding claim 8, Amir discloses the claimed invention except that while Amir discloses critical dimension scanning electron microscopy, there is no explicit disclosure of tracing a critical dimension of the first and second periodic structures; and measuring, by the SEM, the critical dimension of the first and second periodic structures, wherein calibrating the SEM further comprises calibrating the SEM based on a correlation 35between the measured critical dimension and the traced critical dimension of the first and second periodic structures.
Park discloses a method for correcting position offset between two structures, wherein “the fourth critical dimension measurements, overlay measurements, and thickness measurements may be compared to the first, second and third critical dimension measurements, overlay measurements, and thickness measurements to ensure that an opening etched into the area 238 will not be positioned to close to or overlapping with the devices 216, 228 in the layers positioned below the photoresist layer 234” [0023].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Amir with the critical dimension measurement of Park in order to utilize a known method of critical dimension scanning electron microscopy for embodying the generically-described critical dimension measurements of Amir.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. U.S. PGPUB No. 2014/0065736 in view of Van Leest et al. U.S. PGPUB No. 2017/0256465.

Regarding claim 9, Amir discloses the claimed invention except that there is no explicit disclosure of tracing a line width of the first periodic structure or the second periodic structure; and measuring, by the SEM, the line width of the first periodic structure or the second periodic structure, 5wherein calibrating the SEM further comprises calibrating the SEM based on a correlation between the measured line width and the traced line width of the first periodic structure or the second periodic structure.
Van Leest discloses that “metrology processes are used to measure one or more characteristics of a substrate, such as a relative location (e.g., registration, overlay, alignment, etc.) or dimension (e.g., line width, critical dimension (CD), thickness, etc.) of features formed on the substrate during the patterning process” [0005] wherein “To facilitate a target being able to measure more than a single pair of layers, periodic structures 32, 33, 34, 35 may have differently biased overlay offsets in order to facilitate measurement of overlay between different layers in which the different parts of the composite periodic structures are formed” [0098].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Amir with the line width measurement of Van Leest in order to provide an alternative means for correcting the offset between two patterns, wherein utilizing different means for measuring the offset may result in improved accuracy of measurement, dependent upon variables such as material and/or pattern size.

Regarding claim 10, Amir discloses (as illustrated in figure 2) that the first periodic structure 210 further comprises a plurality of first periodic sub-structures 210 disposed on different areas of the reference sample (since the lines 210 occupy different spatial areas); the second periodic structure 220 further comprises a plurality of second periodic sub-structures 220 20disposed on different areas of the reference sample (since the lines 220 occupy different spatial areas); and each of the plurality of first periodic sub-structures is paired with a corresponding one of the plurality of second periodic sub-structures to form a plurality of pairs of first and second periodic sub-structures for calibration (as illustrated in figure 2). However, Amir does not disclose that the first periodic structure includes a first set of lines extending in a first direction and a second set of lines that are connected with the first set of lines and extending in a second direction; and the second periodic structure includes a third set of lines extending in the first direction and a fourth set of lines that are connected with the third set of lines and extending in the second direction.
Van Leest discloses “A method of determining overlay of a patterning process” [Abstract] wherein a structure for overlay measurement comprising first periodic structure including a first set of lines 3010 extending in a first direction and a second set of lines 3000 that are connected with the first set of lines and extending in a second direction (as illustrated in figure 30A); and a second periodic structure includes a third set of lines extending in the first direction 3010 and a fourth set of lines that are connected with the third set of lines and extending in the second direction 3000 (some of the lines 3010 may be considered the first set of lines while some of the lines 3010 may be considered the third set of lines, and some of the lines 3000 may be considered the second set of lines while some of the lines 3000 may be considered the fourth set of lines).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Amir with the line pattern of Van Leest in order to provide offset correction for a variety of patterns having different shapes and/or orientations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881